Citation Nr: 0922510	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  96-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
spinal disability, to include nerve damage to the lumbar 
spine, claimed to have resulted from surgery at a Department 
of Veterans Affairs (VA) medical facility.


REPRESENTATION

Veteran represented by:	Goodman, Allen & Filetti, PLLC


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from December 1951 to 
August 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

Procedural history

In June 1995, the RO received the Veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage to the lumbar spine, claimed to have resulted from 
surgical treatments at a VA medical facility in October 1987 
and March 1989.  A March 1996 rating decision denied the 
claim, and the Veteran appealed.

The Board denied entitlement to compensation under 38 U.S.C. 
§ 1151 in a September 1999 decision, which the Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In May 2001, the Court vacated the 
Board's September 1999 decision pursuant to an unopposed 
motion by the VA Secretary which requested that the case be 
remanded for readjudication in light of the then recently-
enacted Veterans Claims Assistance Act of 2000 (the VCAA).

In a May 2002 decision, the Board determined that VA had 
complied with the procedural requirements of the VCAA, and 
again denied the Veteran's claim of entitlement to benefits 
under 38 U.S.C. § 1151.  The Veteran appealed the May 2002 
decision to the Court, which in a January 2003 Order vacated 
the Board's decision and again remanded the claim for further 
development pursuant to a Joint Motion made by counsel for 
the Veteran and representatives of the Secretary of VA.  The 
Joint Motion specifically indicated that the Board had failed 
to "present sufficient reasons or bases" to support its 
conclusion that the notice provisions of the VCAA had been 
complied with.

Pursuant to the Joint Motion, the Board remanded the case in 
August 2003 to ensure compliance with the notice provisions 
of the VCAA.  The Board denied the Veteran's claim in an 
August 2005 decision, which the Veteran duly appealed to the 
Court.  The Court thereafter issued an Order in July 2006 
which remanded the case, again pursuant to a Joint Motion.  
In April 2007 and February 2008, the Board remanded the claim 
pursuant to the latest Joint Motion.  

In a July 2008 RO rating decision, compensation under 38 
U.S.C. § 1151 for degenerative disc disease of the lumbar 
spine, to include radiculopathy of the right lower extremity, 
was granted effective June 5, 1995, and compensation under 
38 U.S.C. § 1151 for radiculopathy of the left lower 
extremity was granted effective April 25, 2008.  One 60 
percent disability rating was assigned June 5, 1995 to April 
24, 2008; and two separate 40 percent disability ratings for 
radiculopathies of the lower extremities along with a 20 
percent disability rating for degenerative disc disease of 
the lumbar spine were assigned, effective April 25, 2008.  

However, VA Compensation and Pension Services (C&P) reviewed 
the July 2008 RO rating decision and in September 2008 found 
"[a]s no compensable aggravation of the [V]eteran's 
disability is shown on June 5, 1995, entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 on that 
date is not established."  The C&P  memorandum stated that 
there was no evidence "to establish the degenerative disc 
disease of the veteran's lumbar spine was caused by or 
aggravated by his VA surgeries" and ordered that the file be 
"returned for corrective action."  See the  September 19, 
2008 memorandum from the Director of Compensation and Pension 
Services to the Director of the Des Moines VA RO.  

In a December 2008 SSOC, the RO implemented the September 
2008 C&P memorandum, in essence nullifying the July 2008 
allowance and continuing the previous denial.  The case has 
been returned to the Board.

Clarification of issue on appeal

In its August 2005 decision, the Board included headaches as 
a part of the disability on appeal and denied compensation 
under 38 U.S.C. § 1151.  See the August 10, 2005 Board 
decision, page 16.  The July 2006 Joint Motion, as adopted by 
the Court, did not mention headaches and addressed 
radiculopathy exclusively.  
Therefore, the issue of compensation under 38 U.S.C. § 1151 
for headaches is no longer in appellate status.  See 
Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993).  

The bard additionally observes that the Veteran's counsel has 
made no argument nor presented any evidence that the Veteran 
currently has a headache disorder.  In fact, the Veteran has 
denied having had any headaches since shortly after his 1989 
VA surgery.  See report of the April 2008 VA neurological 
examination, page 1 and report of the April 2008 VA spine 
examination, page 7.  Accordingly, the current inquiry 
involves degenerative disc disease of the lumbar spine with 
bilateral radiculopathy. 

For these reasons, although the February 2008 Board remand 
referred to headaches as part of the issue on appeal, this 
was in error.  


FINDING OF FACT

The competent medical evidence of record supports a 
conclusion that additional spinal disability manifested by 
pain and radiculopathy resulted from VA surgery.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 for 
additional spinal disability due to treatment at a VA medical 
facility is warranted.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 
for a spinal disability, to include nerve damage of the 
lumbar spine, claimed to have resulted from VA surgical 
treatments.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In August 2003, the Board remanded the claim to ensure 
compliance with the notice provisions of the VCAA.  In March 
2004, the RO provided such notice via a letter.  

In April 2007, the Board remanded the claim for the RO to 
obtain a medical nexus opinion.  In July 2007, the Veteran 
underwent a VA examination, and the examiner rendered a 
medical nexus opinion.  

In February 2008, the Board remanded the claim to obtain 
another medical nexus opinion.  In April 2008, the Veteran 
underwent a VA examination, and the examiner rendered a 
medical opinion.  The claim was readjudicated in a December 
2008 SSOC.  

Therefore, the Board finds that the RO has complied with the 
directives of the August 2003, April 2007, and February 2008 
remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in a letter sent in March 2004, 
which was specifically intended to address the requirements 
of the VCAA.  The VCAA letter informed the Veteran of the 
evidence to be provided by the Veteran, the evidence VA is 
responsible for obtaining, and the fact that he should submit 
any evidence in his possession that pertains to this claim.

As is discussed below, the Board's decision has resulted in 
allowance of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability from his spinal disability 
due to treatment at a VA medical facility in March 1989.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date therefor.  The Board is confident 
that if notice is required under Dingess v. Nicholson, 19 
Vet. App. 473 (2006), such notice will be provided to the 
Veteran.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  In this case, the RO has 
secured VA treatment records and VA examination records.  

Pertinent law and regulations

In this case, the Veteran filed his § 1151 claim in June 
1995.  The controlling statute, 38 U.S.C. § 1151, was 
subsequently amended, effective for claims filed on or after 
October 1, 1997.  

VA General Counsel opinion VAOPGCPREC 7-2003 indicates that 
the new version of a law or regulation should be used, unless 
applying the newly promulgated regulation to the veteran's 
claim would produce a retroactive effect that would burden 
the veteran's rights.  

In general, under the former version of 38 U.S.C. § 1151, 
where a veteran suffers an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See 38 U.S.C.A. § 1151 (West 1991).

Under the pre-October 1997 version of 38 U.S.C. § 1151, a 
claimant needs only to show that he incurred additional 
disability which is the result of VA medical treatment.  The 
post-October 1997 version requires a more stringent standard 
of carelessness, negligence, error in judgment or the like on 
the part of VA in order for the claimant to prevail.  The 
Board will accordingly use the pre-October 1, 1997 version of 
section 1151, since it is obviously more favorable to the 
Veteran in that carelessness, negligence, etc. on the part of 
VA need not be established in order for him to prevail.  

In Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L. Ed. 
2d 462 (1994), the United States Supreme Court held that the 
statutory language of 38 U.S.C. § 1151 in existence at that 
time (and applicable to this case) required no showing of 
"fault" on the part of VA for recovery under section 1151 but 
instead simply required a causal connection between VA 
medical treatment and additional disability. 
The Supreme Court found that the version of 38 U.S.C.A. § 
1151 which is applicable to this case requires a causal 
connection between VA medical treatment and additional 
disability, but further cautions that not every additional 
disability is compensable.  See Gardner, 115 S.Ct. 552, 556 
n.3 (1994) ["We do not, of course, intend to cast any doubt 
on the regulations insofar as they exclude coverage for 
incidents of a disease's or injury's natural progression, 
occurring after the date of treatment. . . .VA's action is 
not the cause of the disability in those situations."].

Pertinent VA regulations, as amended to comply with the 
decision in Gardner, provide as follows:

Determinations for disability or death from hospitalization, 
medical or surgical treatment, examinations or vocational 
rehabilitation training (§ 3.800).

(a) General.  Where it is determined that there is 
additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, 
compensation will be payable for such additional 
disability.

(b) Additional disability.  In determining that 
additional disability exists, the following 
considerations will govern:

(1) The veteran's physical condition immediately 
prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the 
disease or injury, each body part involved being 
considered separately.

(i) As applied to examinations, the physical 
condition prior to the disease or injury will 
be the condition at time of beginning the 
physical examination as a result of which the 
disease or injury was sustained.

(ii) As applied to medical or surgical 
treatment, the physical condition prior to the 
disease or injury will be the condition which 
the specific medical or surgical treatment was 
designed to relieve.

(2) Compensation will not be payable under 38 
U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.

(c) Cause.  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as 
a result of training, hospitalization, medical or 
surgical treatment, or examination, the following 
considerations will govern:

(1) It will be necessary to show that the 
additional disability is actually the result of 
such disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.

(2) The mere fact that aggravation occurred will 
not suffice to make the additional disability 
compensable in the absence of proof that it 
resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as the 
result of training, hospitalization, medical or 
surgical treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express 
or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  
"Necessary consequences" are those which are 
certain to result from, or were intended to result 
from, the examination or medical or surgical 
treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will 
not be considered uncertain or unintended solely 
because it had not been determined at the time 
consent was given whether that treatment would in 
fact be administered.

See 38 C.F.R. § 3.358 (2008).



Analysis

In October 1987, the Veteran underwent a right L4-L5 
hemilaminectomy at a VA medical center.  In March 1989, the 
Veteran underwent a lumbar decompressive laminectomy at a VA 
medical center.  He contends that he has additional 
disability, to include radiculopathy of both lower 
extremities, due to such surgery.

The Veteran unquestionably has a current disability of the 
lumbar spine, degenerative disc disease with radiculopathy 
symptoms of both legs, as is most recently evidenced in the 
June 1995, July 2007, and April 2008 VA examination reports.  

As to whether the Veteran has an additional spinal 
disability, to include additional radicular symptomatology, 
due to the VA surgery, there is of record a very thorough, 
nine-page report of the April 2008 VA spine examination, 
which was generated in response to the Board's latest remand 
instructions.  The April 2008 VA examiner noted that it did 
appear that the Veteran had an iatrogenic dural tear during 
the March 1989 surgical procedure and that the dural tear 
caused a cerebrospinal fluid leak that likely resulted in a 
postoperative seroma from fluid collection over the years, as 
was found on a September 2005 magnetic resonating imaging 
(MRI) scan of the lumbar spine.  The examiner opined that it 
was at least as likely as not that the iatrogenic tear of the 
dura was an additional disability and that the March 1989 
surgery resulted in additional disability in the form of 
worsening back pains and radiculopathy.  Simply put, the 
April 2008 VA examiner opined that the Veteran had worsening 
back pain and worsening radiculopathy due to the March 1989 
VA surgery.

Based on this opinion, the Board concludes that the Veteran 
has additional spinal disability, to include radiculopathy of 
both lower extremities, caused by VA surgical treatment.  
Compensation under the provisions of 38 U.S.C. 
§ 1151 is warranted.  The benefit sought on appeal is 
granted.  

The Board adds that it makes no finding as to the degree of 
disability; that is the responsibility of the agency of 
original jurisdiction.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional spinal disability, to include radiculopathy, due 
to surgery performed at a VA medical facility is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


